Exhibit 10.37
EXECUTION VERSION


FOURTH AMENDMENT


FOURTH AMENDMENT, dated as of February 22, 2017 (this “Amendment”), to the
Second Amended and Restated Credit Agreement, dated as of September 10, 2014 (as
amended, supplemented or otherwise modified prior to the date hereof, including
as amended by the First Amendment, dated as of June 26, 2015, the Second
Amendment, dated as of April 1, 2016, and the Third Amendment, dated as of
December 8, 2016, the “Credit Agreement”), among Marriott Vacations Worldwide
Corporation, a Delaware corporation (“MVWC”), Marriott Ownership Resorts, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”), Bank
of America, N.A. and Deutsche Bank Securities Inc., as co-syndication agents,
Bank of America, N.A. and Deutsche Bank Securities Inc. as co-documentation
agents and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).


W I T N E S S E T H


WHEREAS, MVWC, the Borrower, the Lenders and the Administrative Agent are
parties to the Credit Agreement;


WHEREAS, MVWC and the Borrower have requested that the Credit Agreement be
amended as set forth herein; and


WHEREAS, Lenders constituting the Required Lenders and the Administrative Agent
are willing to agree to this Amendment on the terms set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:


SECTION 1.  Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
SECTION 2.      Amendments. The Credit Agreement shall be amended as of the
Fourth Amendment Effective Date (as defined below) as set forth below.
(a)    Amendments to Section 1.1 (Defined Terms).    Section 1.1 of the Credit
Agreement is hereby amended as follows:
(i)    by inserting the following definitions in proper alphabetical order:
“Fourth Amendment”: the Fourth Amendment, dated as of February 22, 2017, among
the Borrower, Marriott Vacations Worldwide Corporation, the Administrative Agent
and the Lenders party thereto.
“Fourth Amendment Effective Date”: as defined in the Fourth Amendment.


(ii)    by amending the definition of “Consolidated Adjusted EBITDA” as follows:
by inserting the word “and” at the end of clause (b) thereof; by deleting clause
(c) thereof in its entirety; by replacing the reference to clause (d) in the
proviso to clause (d) thereof with a reference to clause (c); by renumbering
clause (d) thereof as clause (c); by deleting the word “minus” after clause (y)
thereof; and by deleting clause (z) thereof in its entirety;
(iii)    by deleting the definition of “Developer Capital Spending” in its
entirety; and


        

--------------------------------------------------------------------------------



2




(iv)    by deleting the definition of “Time Share Development Property Capital
Expenditures” in its entirety.
SECTION 3.      Conditions to Effectiveness of Amendment. This Amendment shall
become effective on the date on which the following conditions precedent have
been satisfied or waived (the “Fourth Amendment Effective Date”):
(a)    The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of (A)
MWVC, (B) the Borrower, (C) Lenders constituting the Required Lenders and (D)
the Administrative Agent.
(b)    After giving effect to this Amendment, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (and in all respects if qualified by
materiality) on and as of the Fourth Amendment Effective Date as if made on and
as of the Fourth Amendment Effective Date (or to the extent such representations
and warranties expressly relate to an earlier date, as of such earlier date).
(c)    No Default or Event of Default shall have occurred and be continuing on
the Fourth Amendment Effective Date or after giving effect to the amendments
contemplated herein and any extensions of credit requested to be made on the
Fourth Amendment Effective Date.
(d)    All governmental and third party approvals necessary in connection with
the transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or, to the Borrower’s
knowledge, threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.
(e)    The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented to
the Borrower on or before the Fourth Amendment Effective Date.
(f)    The Administrative Agent and the other Lenders shall have received, at
least 5 days prior to the Fourth Amendment Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, previously requested of the Borrower by the Administrative Agent.
SECTION 4.      Representations and Warranties. Each of the Borrower and MVWC
hereby represents and warrants that, after giving effect to this Amendment, (a)
each of the representations and warranties made by any Loan Party in or pursuant
to the Credit Agreement or the other Loan Documents are true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the Fourth Amendment Effective Date as if made on and as of the Fourth Amendment
Effective Date (or to the extent such representations and warranties expressly
relate to an earlier date, as of such earlier date); provided, that each
reference to the Credit Agreement therein shall be deemed to be a reference to
the Credit Agreement after giving effect to this Amendment and (b) no Default or
Event of Default has occurred and is continuing and no Default or Event of
Default will occur after giving effect to the amendments contemplated herein and
any extensions of credit requested to be made on the Fourth Amendment Effective
Date.
SECTION 5.      Effects on Credit Documents. (a) Except as specifically amended
herein, all Loan Documents shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.


        

--------------------------------------------------------------------------------



3




(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.
SECTION 6.      Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of legal counsel.
SECTION 7.      GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.16 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 8.      Amendments; Execution in Counterparts. (a) This Amendment shall
not constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.
(b)    This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, MVWC, the Administrative
Agent and the Required Lenders. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
[Remainder of page intentionally left blank]










        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
                


MARRIOTT VACATIONS WORLDWIDE CORPORATION
By:
/s/ Joseph J. Bramuchi
 
Name: Joseph J. Bramuchi
 
Title: V.P.



MARRIOTT OWNERSHIP RESORTS, INC.
By:
/s/ Joseph J. Bramuchi
 
Name: Joseph J. Bramuchi
 
Title: V.P.



[Signature Page to Fourth Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
By:
/s/ Nadeige Dang
 
Name: Nadeige Dang
 
Title: Vice President

BANK OF AMERICA, N.A., as a Lender
By:
/s/ Suzanne E. Pickett
 
Name: Suzanne E. Pickett
 
Title: Vice President

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:
/s/ James Rolison
 
Name: James Rolison
 
Title: Managing Director



By:
/s/ Joanna Soliman
 
Name: Joanna Soliman
 
Title: Vice President

SUNTRUST BANK, as a Lender
By:
/s/ David A. Ernst
 
Name: David A. Ernst
 
Title: Vice President



[Signature Page to Fourth Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ William O’Daly
 
Name: William O’Daly
 
Title: Authorized Signatory



By:
/s/ Kelly Heimrich
 
Name: Kelly Heimrich
 
Title: Authorized Signatory

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender
By:
/s/ Ajay Jagsi
 
Name: Ajay Jagsi
 
Title: Vice President

BANK OF HAWAII, as a Lender
By:
/s/ Rod Peroff
 
Name: Rod Peroff
 
Title: Vice President

THE BANK OF NEW YORK MELLON, as a Lender
By:
/s/ Abdullah Dahman
 
Name: Abdullah Dahman
 
Title: Vice President

FIRST HAWAIIAN BANK, as a Lender
By:
/s/ Derek Chang
 
Name: Derek Chang
 
Title: Vice President



[Signature Page to Fourth Amendment to MVW Second Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Steven L. Sawyer
 
Name: Steven L. Sawyer
 
Title: Senior Vice President



 


[Signature Page to Fourth Amendment to MVW Second Amended and Restated Credit
Agreement]

